NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGE LOPEZ RAMIREZ,                           No.    21-55036

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-04126-DDP-AFM
 v.

CITY OF GLENDALE, a municipal                   MEMORANDUM*
corporation; AARON ZEIGLER, Police
Officer; ISABEL RIVAS, Corrections
Officer; CARL POVILAITIS, Chief of
Police; DOES, 1 through 20,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                            Submitted March 8, 2022**
                              Pasadena, California

Before: IKUTA, LEE, and FORREST, Circuit Judges.

      Plaintiff George Lopez Ramirez sued Defendants City of Glendale, Aaron

Zeigler, Isabel Rivas, Carl Povilaitis, and Does 1 through 20 under 42 U.S.C. § 1983,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging false arrest in violation of the Fourth Amendment and unlawful

imprisonment in violation of the Fourteenth Amendment.1 The district court granted

summary judgment in favor of Defendants on both claims. On appeal, Plaintiff

asserts that 1) the district court improperly resolved material factual disputes

regarding whether there was probable cause for his arrest, and 2) there is a material

factual dispute as to whether his post-arrest detention violated the Fourteenth

Amendment.

      We review a district court’s grant of summary judgment de novo. United

States v. Phattey, 943 F.3d 1277, 1280 (9th Cir. 2019). In doing so, we “view the

evidence in the light most favorable to the nonmoving party and determine whether

there are any genuine issues of material fact and whether the district court correctly

applied the relevant substantive law.” Id. (cleaned up). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      1. Probable cause for arrest. The district court did not improperly resolve a

factual dispute in concluding that Defendant Zeigler had probable cause to arrest

Plaintiff for domestic battery. “Probable cause exists ‘when the facts and

circumstances within [an officer’s] knowledge are sufficient for a reasonably

prudent person to believe that the suspect has committed a crime.’” Reed v.



      1
       Plaintiff also alleged failure to train under Monell v. New York City Dep’t of
Soc. Servs., 436 U.S. 658 (1978), but he does not bring that claim on appeal.

                                          2
Lieurance, 863 F.3d 1196, 1204 (9th Cir. 2017) (quoting Rosenbaum v. Washoe

County, 663 F.3d 1071, 1076 (9th Cir. 2011)). This is an “an objective standard[,]

and the officer’s subjective intention in exercising his discretion to arrest is

immaterial in judging whether his actions were reasonable for Fourth Amendment

purposes.” United States v. Struckman, 603 F.3d 731, 740 (9th Cir. 2010) (citation

omitted).

      In California, “any willful and unlawful use of force or violence upon the

person of another” is battery. Cal. Penal Code § 242. The Penal Code separately

punishes battery committed against a person “with whom the defendant currently

has . . . a dating or engagement relationship.” Id. § 243(e)(1). Here, Plaintiff does

not dispute that Medina reported to the police that a man was “pushing” her. He also

does not dispute that he told Defendant Zeigler that he was in a relationship with

Medina and that he had “grabbed” her arms. Therefore, under the totality of the

circumstances known to Defendant Zeigler at the time of the arrest, the undisputed

facts establish probable cause for Plaintiff’s arrest for domestic battery.

      Because there was probable cause to arrest Plaintiff for domestic battery, we

need not address whether there was also probable cause to arrest him for the

outstanding warrant. See United States v. Magallon-Lopez, 817 F.3d 671, 675 (9th

Cir. 2016) (“[I]f the facts support probable cause to arrest for one offense, the arrest

is lawful even if the officer invoked, as the basis for the arrest, a different offense as


                                            3
to which probable cause was lacking.”). Nor need we address whether the officers

are entitled to qualified immunity.

      2. Post-arrest detention. The district court did not err in granting summary

judgment to Defendants on Plaintiff’s Fourteenth Amendment claim. Detention on

a mistaken warrant may violate due process if “the circumstances indicated to the

defendants that further investigation was warranted.” Garcia v. County of Riverside,

817 F.3d 635, 640 (9th Cir. 2016) (citation omitted). However, probable cause for

an arrest defeats any subsequent claim for unlawful imprisonment under § 1983. See

Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998) (“To prevail

on his § 1983 claim for false arrest and imprisonment, [plaintiff] would have to

demonstrate that there was no probable cause to arrest him.”). Because Defendant

Zeigler had probable cause to arrest Plaintiff for domestic battery, his Fourteenth

Amendment claim fails as a matter of law. Although Plaintiff seems to assert that he

was detained only for the outstanding warrant, there is no genuine dispute that he

was arrested and detained for both the outstanding warrant and domestic battery.

      AFFIRMED.




                                         4